BATTERY CAN
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, claims 10-20 in the reply filed on 12/21/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  there should be a comma after “claim 10” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a weld protective backing, does not reasonably provide enablement for a metal material, a ceramic material, and a polymer material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite a metal material, a ceramic material, and a polymer material. Any of these materials could be at least a 
As to factors B and E, the field of material science is an unpredictable art.  Thus the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of a metal material, a ceramic material, and a polymer material requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating a weld protective backing material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, the closest prior arts of record, VanDerlick et al. (US 2008/0000882 A1) disclose a limited number of possible welding materials, not over a thousand different possible combinations.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides very broad examples of possible additives. Paragraph 0061 of the published specifications cites a metal, ceramic, or a polymer material.  However, applicant provides no working examples for any other of the thousands of possible materials claimed.  This factor militates against a finding of enablement for the additional elements.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the structural rigidity”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11-13, and 14 of U.S. Patent No. 10,629,943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an enclosure formed of metal containing a battery stack, a weld between two portions being welded at a seam, and a plurality of indentations that extend into an interior of the enclosure.
Allowable Subject Matter
Claims 14-16, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is the combination of Tsukuda (US 2012/0214051) and Ido et al. (US 6,326,103 B1).
Tsukuda et al. disclose a rechargeable battery (title) wherein, the exterior canister 70 is formed by drawing or otherwise working a metal plate, for example, and has a bottom part 71 “first portion, first surface” and side walls 72 “first walls” (Paragraph 0096).
Tsukuda et al. teach that the sealing plate 80 “second portion, second surface” is formed by pressing a metal plate, for example. As shown in FIG. 2, the sealing plate 80 has a substantially flat rectangular panel part 81 for blocking the opening 73 of the exterior canister 70; a chuck wall 82 “second wall” which extends upward continuously with the outer peripheral edge of the panel part 81; and a folded part 83 which is connected to the outer peripheral edge of the chuck wall 82. As shown in FIGS. 2 and 3, a fill hole 84 for filling the non-aqueous electrolyte solution is also formed on one side in the X direction. The fill hole 84 is formed having a diameter o of 2 mm (Paragraph 0099).
Tsukuda et al. teach that the inside diameter of the exterior canister 70 is sufficiently large to enable the electrode group 40 “battery stack” to be housed so that the electrode surface thereof faces the bottom part 71 (Paragraph 0098).
Tsukuda et al. teach that as shown in FIG. 13, the opening 73 of the exterior canister 70 is double-seam sealed by the sealing plate 80. Specifically, the distal end portion of the folded part 83 of the sealing plate 80 is pressure welded so as to be enfolded in the container folded part 75 of the exterior canister 70, and the sealing plate 80 is thereby attached to the exterior canister 70. The 
Tsukuda et al. disclose for sealing plate 80 “second portion” encompasses 71 “first portion, first surface” and side walls 72 (See Fig. 13)(Paragraph 0096).
Tsukada et al. do not specifically teach a patterned bossing feature on the second portion such as indentations. 
Ido et al. disclose a sealed storage battery (title) wherein, it is also preferable that a plurality of rib sets, each comprising a plurality of the first ribs, are formed on the specific outer surface of the battery container in such a manner as to be arranged via a predetermined second space. This arrangement enhances the strength of the battery container, as well as ensures the dissipation of heat. In this case, it is preferable that the plurality of rib sets “patterned bossing” are formed on the pair of outer wall surfaces “top and bottom” that receive the pressure of the stack of the electrode plates, that is, on the pair of outer wall surfaces that are parallel to the electrode plates. (Col 5 lines 10-25).
However, Ido et al. do not teach wherein the bottom portion comprises a plurality of indentations formed on the bottom that extend into an interior of the enclosure. Modifying either Tsukuda or Ido with the feature would result in an improper combination being that the folding and crimping operation disclosed in Tsukuda for sealing the plate to the canister would be significantly hindered by layering the plurality of rib sets of Ido along the entire surface of the plate and/or canister of Tsukuda.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukuda et al. (US 2012/0214051), Ido et al. (US 6,326,103 B1), and VanDerlick et al. (US 2008/0000882 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729


/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729